Exhibit 10.2




SECOND AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT


THIS SECOND AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this
“Amendment”) is made as of October 19, 2015 (“Effective Date”) by and between
MARSHALL PROPERTY LLC, a Delaware limited liability company (“Landlord”), and
ALARM.COM INCORPORATED, a Delaware corporation (“Tenant”).


RECITALS


R-1    Pursuant to that certain Deed of Office Lease Agreement dated August 8,
2014, as amended by that certain First Amendment to Deed of Office Lease
Agreement dated as of May 29, 2015 but not fully executed until June 8, 2015
(collectively, as amended, the “Lease”), Landlord is currently leasing to Tenant
and Tenant is currently leasing from Landlord an “agreed upon” eighty-two
thousand seven hundred fifty-eight (82,758) square feet of rentable area,
comprised of (a) twelve thousand two hundred seventy-nine (12,279) rentable
square feet on the first (1st) floor (the “First Floor Space”), and (b)
twenty-three thousand four hundred ninety- three (23,493) rentable square feet
on each of the ninth (9th), tenth (10th), and eleventh (11th) floors
(collectively, the “Original Premises”) of the building located at 8281
Greensboro Drive, McLean, Virginia 22102 (the “Building”), as more particularly
described in the Lease.


R-2    Landlord and Tenant desire to amend the Lease to add the entire eighth
(8th) floor of the Building (the “Expansion Premises”) to the Original Premises
and to otherwise amend the Lease, upon the terms and conditions set forth in
this Amendment.


R-3    Except as otherwise defined herein, all terms and phrases used in this
Amendment that are defined in the Lease shall have the same meaning as set forth
in the Lease. In the event of any conflict between the Lease and this Amendment,
the terms of this Amendment shall control.


COVENANTS


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference.


2.Addition of Expansion Premises. Tenant is hereby exercising its Expansion
Right (as set forth in Paragraph 2 of Exhibit F of the Lease) and accordingly,
such Expansion Right as well as the Right of First Refusal (as set forth in
Paragraph 3 of Exhibit F of the Lease) are hereafter null and void and of no
further force and effect. Effective as of the Expansion Premises Commencement
Date (as hereinafter defined), the Expansion Premises, which contains an “agreed
upon” twenty-three thousand four hundred ninety-three (23,493) square feet of
rentable area on the eighth (8th) floor of the Building as depicted on the
diagram attached hereto as
Attachment A, shall be added to the Original Premises. From and after the
Expansion Premises Commencement Date, the rentable area of the Original Premises
and the Expansion Premises (collectively, the “Premises”) shall consist of an
“agreed upon” one hundred six thousand two hundred fifty-one (106,251) square
feet of rentable area on the first (1st), eighth (8th), ninth (9th), tenth
(10th), and eleventh (11th) floors of the Building. Landlord hereby leases to
Tenant and Tenant hereby rents from Landlord the Expansion Premises upon the
terms and conditions of this Amendment. On the Expansion Premises Commencement
Date, the Expansion Premises shall become part of the Premises and, except as
otherwise provided in this Amendment, be subject to all the then-current terms
and conditions of the Lease for the remainder of the Lease Term.


3.Expansion Premises Commencement Date. Landlord shall deliver the Expansion
Premises to Tenant in their “as-is” condition, free of other occupancies
promptly after the full execution and delivery of this Amendment. The “Expansion
Premises Commencement Date” shall be the earlier to occur of (a) the date Tenant
commences business operations in the Expansion Premises, or (b) April 1, 2016.
Promptly after the Expansion Premises Commencement Date occurs, Landlord and
Tenant shall execute a certificate in the form attached hereto as Attachment B
confirming such date and the other matters set forth thereon. Any failure of
Tenant to execute such certificate shall not affect the matters set forth
thereon.


4.
Rent.



(a)From and after the Expansion Premises Commencement Date, Tenant shall pay to
Landlord, without setoff, deduction, or demand, annual Base Rent for the entire
Premises (including the Expansion Premises) as provided below, subject to the
abatement provided in the Lease with respect to the Original Premises, and the
abatement provided below with respect to the Expansion Premises. The annual Base
Rent for the Premises (including the Expansion Premises) shall be payable in
equal monthly installments in accordance with the terms and conditions set forth
in Section 5.01 of the Lease.




- 1 -

--------------------------------------------------------------------------------




Time Period
Base Rent Per Rentable Square Foot of Premises
Monthly Installment of Base Rent
Annual Base Rent
 
 
 
 
4/1/16 - 3/31/17
$31.11
$275,455.72
$3,305,468.61
4/1/17 - 3/31/18
$31.73
$280,945.35
$3,371,344.23
4/1/18 - 3/31/19
$32.36
$286,523.53
$3,438,282.36
4/1/19 - 3/31/20
$33.01
$292,278.79
$3,507,345.51
4/1/20 - 3/31/21
$33.67
$298,122.60
$3,577,471.17
4/1/21 - 3/31/22
$34.34
$304,054.95
$3,648,659.34
4/1/22 - 3/31/23
$35.03
$310,164.38
$3,721,972.53
4/1/23 - 3/31/24
$35.73
$316,362.35
$3,796,348.23
4/1/24 - 3/31/25
$36.44
$322,648.87
$3,871,786.44
4/1/25 - 3/31/26
$37.17
$329,112.47
$3,949,349.67
4/1/26 - 6/30/26
$37.91
$335,664.62
n/a



(b)Notwithstanding the foregoing, provided no Default then exists under the
Lease, Landlord shall abate the monthly Base Rent payable under the Lease with
respect to the Expansion Premises only as follows: (i) one hundred percent
(100%) of the monthly Base Rent payable with respect to the Expansion Space
(calculated on a per square foot basis) shall be abated for a period (the “First
Abatement Period”) commencing on the Expansion Premises Commencement Date and
continuing for a period equal to the product of (A) ten (10) full calendar
months, multiplied by (B) a fraction (the “Expansion Premises Concession
Fraction”), the numerator of which is the number of full calendar months
remaining in the initial Lease Term from and after the Expansion Premises
Commencement Date and the denominator of which is one hundred thirty-five
(135)], and (ii) fifty percent (50%) of the monthly Base Rent payable with
respect to the Expansion Space (calculated on a per square foot basis) shall be
abated for a period (the “Second Abatement Period”) commencing on the day
immediately following the expiration of the First Abatement Period and
continuing for a period equal to the product of (A) ten (10) full calendar
months, multiplied by (B) the Expansion Premises Concession Fraction. The total
Base Rent abated pursuant to this paragraph with respect to the Expansion
Premises is referred to herein as the “Abated Expansion Premises Base Rent”).


(c)In addition to the Base Rent set forth above, Tenant shall continue to pay to
Landlord any and all other amounts required to be paid pursuant to the terms of
the Lease (including, but not limited to, Tenant’s Pro Rata Share of increases
in Expenses and Taxes). No abatement, allowance, or other concession whatsoever
shall apply to the Expansion Premises or this Amendment except as expressly set
forth in Paragraph 4(b) above and Paragraph 6 below.


5.Expenses and Taxes. From and after the Expansion Premises Commencement Date,
Tenant shall pay Tenant’s Pro Share of increases in Expenses and Taxes with
respect to the Expansion Premises. As of the Expansion Premises Commencement
Date, Tenant’s Pro Rata Share of increases in Expenses and Taxes with respect to
the entire Premises (including the Expansion Premises) is forty-one and
twenty-one hundredths percent (41.21%) (based on a Total Rentable Area of the
Building of two hundred fifty-seven thousand eight hundred twenty-four
(257,824)).


6.Condition. Tenant shall accept the Expansion Premises in its “as is” condition
as of the date the Expansion Premises are delivered to Tenant. Except as
provided in Section 11.02 and Exhibit C-1 of the Lease, Landlord shall have no
obligation whatsoever to make any Alterations (as defined in Section 11.03) or
improvements in or to any part of the Expansion Premises, the Original Premises,
or the Building. Provided Tenant is not then in Default, Landlord agrees to
contribute an Expansion Allowance (as defined below) toward the cost of
designing the Expansion Premises and performing Initial Alterations thereto in
preparation for Tenant’s occupancy of the Expansion Premises (the “Initial
Expansion Alterations”). The “Expansion Allowance” shall equal an amount up to
the product of (a) One Million Seven Hundred Sixty-One Thousand Nine Hundred
Seventy-Five Dollars ($1,761,975.00) (based on Seventy-Five Dollars ($75.00) per
square foot of rentable area in the Expansion Premises), multiplied by (b) the
Expansion Premises Concession Fraction. The Expansion Allowance may only be used
for the cost of preparing design and construction documents and mechanical and
electrical plans, and construction management and specialty consultant fees for
the Initial Expansion Alterations and for hard costs in connection with such
Initial Expansion Alterations. Notwithstanding the foregoing, Tenant shall have
the right to apply up to forty percent (40%) of the Expansion Allowance in the
aggregate toward the following costs: (i) architectural and engineering
services, (ii) signage, (iii) project management fees, (iv) cabling and wiring,
(v) security, (vi) costs of telecommunications equipment and installation, (vii)
costs of furniture, fixtures and equipment, (viii) moving costs, and (ix) up to
fifty percent (50%) of each of the next installment(s) of Base Rent due under
the Lease with respect to the Expansion Premises (after the expiration of the
First Abatement Period and Second Abatement Period set forth above) (the
“Expansion Rent Credit”). In addition to the Expansion Allowance, Landlord shall
provide a “test fit” allowance to reimburse Tenant’s architect for an initial
test fit plan for the Expansion Premises in an amount up to the product of (A)
Two Thousand Eight Hundred Nineteen and 16/100 Dollars ($2,819.16) (based on
Twelve Cents ($0.12) per square foot of rentable area in the Expansion
Premises), multiplied by (B) the Expansion Premises Concession Fraction. If
Tenant does not submit a request for payment of the entire


- 2 -

--------------------------------------------------------------------------------




Expansion Allowance to Landlord in accordance with the provisions contained in
Exhibit C to the Lease by the two hundred fortieth (240th) day after the
Expansion Premises Commencement Date, any unused amount shall accrue to the sole
benefit of Landlord, it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith; provided, if
and to the extent Tenant has not exhausted the portion of the Expansion
Allowance applicable to the Expansion Rent Credit, any unused amount of the
Expansion Allowance shall be automatically converted to the Expansion Rent
Credit to be applied after expiration of the First Abatement Period and Second
Abatement Period (subject to the limitations set forth above). Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Expansion Alterations and/or Expansion Allowance.
Exhibit C of the Lease shall generally apply to the Initial Expansion
Alterations except for the following: (I) all references therein to “Initial
Alterations” shall mean the Initial Expansion Alterations, (II) all references
to “Premises” shall mean the Expansion Premises, (III) all references to the
“Allowance” shall mean the Expansion Allowance, provided, however, the first
three sentences and the last sentence of the first paragraph of Paragraph A.2
shall not apply, (IV) all references to the “Rent Credit” shall mean the
Expansion Rent Credit, (V) the “Rent Abatement Periods” referenced in the first
sentence of the second paragraph of Paragraph A.2 shall mean the First Abatement
Period and Second Abatement Period, and (VI) Paragraphs A.3, A.7, B.1, and B.2
shall not apply.


7.Parking. From and after the Expansion Premises Commencement Date, Tenant shall
have the right to eighty-two (82) additional unreserved Parking Permits (based
on the Parking Share of three and one-half (3.5) spaces per one thousand (1,000)
rentable square feet in the Expansion Premises) in the Garage adjacent to the
Building, subject to and in accordance with Section 28 of the Lease.


8.Signage. Paragraph 9 (Signage) of Exhibit F to the Lease is hereby amended as
follows: Clause 9A(iii)(c) is deleted in its entirety and replaced with the
following: “if and to the extent not included on Exhibit L, the size, materials,
color, design, location, manner of installation and other aspects of such Top of
Building Signs and First Floor Sign shall be acceptable to Landlord in its sole
discretion, it being understood and agreed that both Top of Building Signs
together shall not exceed one hundred fifty (150) square feet in the aggregate,
of if Tenant chooses to install one Top of Building Sign, then that sign shall
not exceed one hundred fifty (150) square feet (Landlord hereby approves the
logo set forth on Exhibit L attached hereto)”.


9.Brokerage. Landlord and Tenant each represents and warrants that it has not
entered into any agreement with, or otherwise had any dealing with, any broker,
agent or finder other than Cushman and Wakefield (“Landlord’s Broker”) and
Cushman and Wakefield (“Tenant’s Broker”) (collectively, the “Broker”) in
connection with the negotiation or execution of this Amendment which could form
the basis of any claim by any such broker, agent or finder other than the Broker
for a brokerage fee or commission, finder’s fee, or any other compensation of
any kind or nature. Landlord acknowledges that Landlord shall pay any commission
or fee due to Landlord’s Broker and Tenant’s Broker pursuant to separate
agreements. Landlord shall have no obligation whatsoever to pay any fee or
commission except pursuant to the aforesaid separate agreements. Tenant shall
indemnify and hold Landlord harmless from and against any claim for brokerage or
other commissions asserted by any broker, agent or finder employed by Tenant or
with whom Tenant has dealt, other than the Broker, including without limitation
all reasonable attorneys’ fees and costs incurred by Landlord in connection with
any breach by Tenant of the representations set forth in this Section and/or
enforcing this indemnity. Landlord shall indemnify and hold Tenant harmless from
and against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by Landlord, including without limitation all
reasonable attorneys' fees and costs incurred by Tenant in connection with any
breach by Landlord of the representations set forth in this Section and/or
enforcing this indemnity, or any claim made by Tenant's Broker, but with respect
to claims by Tenant’s Broker, only to the extent Landlord fails to pay Tenant’s
Broker pursuant to the aforesaid separate agreement.


10.Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof. Tenant hereby acknowledges
that Landlord is not in default under the Lease as of the date hereof, and that
it is unaware of any condition or circumstance which, but for the passage of
time or delivery of notice, or both, would constitute an event of default by
Landlord under the Lease. Tenant has no claims, defenses or set-offs of any kind
to the payment or performance of Tenant's obligations under the Lease. Nothing
contained herein shall be deemed to waive any sums due from Tenant to Landlord,
or any default or event which, with the passage of time or delivery of notice,
or both, would constitute a default by Tenant under the Lease as of the date
hereof.


11.Authority. Tenant and each of the persons executing this Amendment on behalf
of Tenant hereby covenants and warrants that Tenant is a duly organized,
authorized and existing corporation and is in good standing under the laws of
the Commonwealth of Virginia, that Tenant has full right and authority to enter
into this Amendment, and that the person signing on behalf of Tenant is
authorized to do so on behalf of Tenant. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby covenants and warrants
that Landlord is a duly organized, authorized and existing limited liability
company and is in good standing under the laws of the Commonwealth of Virginia,
that Landlord has full right and authority to enter into this Amendment, and
that the person signing on behalf of Landlord is authorized to do so on behalf
of Landlord.


12.Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an


- 3 -

--------------------------------------------------------------------------------




original, but all of which shall constitute one and the same Amendment. Faxed or
electronically reproduced signatures shall have the same binding effect as
original signatures, and a faxed or an electronically forwarded in pdf or
similar format Amendment containing the signatures (original, electronically
reproduced or faxed) of the parties shall be binding.


13.Binding Effect. This Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, legal representatives,
and permitted successors and assigns.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed under seal as of the date first above written.
LANDLORD:


MARSHALL PROPERTY LLC, a Delaware
limited liability company




By:    /s/ Jeffrey L. Kovach
Name:    Jeffrey L. Kovach
Title:    Managing Director


Date: October 28, 2015
TENANT:


ALARM.COM INCORPORATED, a Delaware
corporation




By:     /s/ Daniel Ramos
Name:     Daniel Ramos
Title:    SVP




Date: October 19, 2015




- 4 -